DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/08/2020 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-19, 22, 2 & 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 15, the limitation “a capture zone downstream of the label zone in each of the fluid flow paths, wherein the label zone, the capture zone, or both the label zone and the capture zone are comprised of an n x m array of discrete dots, where n is greater than or equal to 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 15-19, 2, 4 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sullivan et al. (US 2017/0248573).
Regarding claim 15, Sullivan et al. teach an immunoassay device, comprising: 
a substrate (¶ 0085, 0089-0090+) comprised of a plurality of parallel fluid flow channels (see i.e., “The embodiments of FIGS. 6D and 6E include a series of parallel channels” ¶ 0086; see also annotation in Fig. 6C for example), each fluid flow channel comprising a fluid flow path on the substrate (see annotated arrow paths shown in Fig. 6C; see also Figs. 6D-6E & ¶ 0086), wherein each parallel fluid flow channel is separated from an adjacent parallel fluid flow channel by a substrate-devoid gap (it is noted that a portion of the parallel channels, such as 
a fluid control feature positioned in each fluid flow channel to form a plurality of fluid flow control features disposed on the substrate (i.e., “the substrates include one or more geometries designed to produce flow restrictions” ¶ 0085); 
a single sample receiving zone (e.g., fluid inlet 113; see also bottom of the substrate ¶ 0085) positioned on the substrate capable of distributing a portion of a sample deposited thereon to each fluid flow channel in the plurality of parallel fluid flow channels (¶ 0032, 0065+); 
a label zone in each of the fluid flow paths (i.e., “reaction components for half of a sandwich ELISA are dried, spotted and otherwise immobilized (covalently, ionically, hydrophobically, nonspecifically, adsorbed) in channel 304” ¶ 0072); and
a capture zone downstream of the label zone in each of the fluid flow paths (i.e., “reaction components for half of a sandwich ELISA are dried, spotted or otherwise immobilized (covalently, ionically, hydrophobically, nonspecifically, adsorbed) into the opening 306” ¶ 0072), 
wherein the label zone, the capture zone, or both the label zone and the capture zone are comprised of an n x m array of discrete dots, where n is greater than or equal to one (1) and m is greater than or equal to zero (0), wherein when m is greater than zero each dot in the an n x m array is separated from an adjacent dot 
Regarding the “substrate-free side channels”, the claim is examined as broadest reasonable interpretation.  Since at least the top side of the side channels are not contacting the substrate, the limitation is met.   


    PNG
    media_image1.png
    362
    1132
    media_image1.png
    Greyscale

With regard to limitations in claims 15, 17, 19 & 22 (e.g., “…to distribute a portion of a sample deposited thereon to each fluid flow channel in the plurality of parallel fluid flow channels”, “… the sample receiving zone dispenses sample to each channel in essentially equal amounts and at essentially equal rates …”, “… that binds a conjugate, wherein the conjugate is comprised of a detectable species and an antibody”, etc.), these claim limitations are considered process or intended use limitations, which do not further delineate the structure of the claimed apparatus from that of the prior art.  Since these claims are drawn to an apparatus statutory class of invention, it is the structural limitations of the apparatus, as recited in the claims, which are considered in determining the patentability of the apparatus itself. These recited process or intended use limitations are accorded no patentable weight to an apparatus. Process limitations do not add patentability to a structure, which is not distinguished from the prior art. A recitation of the intended use of the claimed invention must result in a structural difference between the 

Regarding claims 16, 18, 19, 2 & 4, Sullivan et al. teach the device:
16.	wherein the plurality of fluid flow paths comprises between 3-50 fluid flow paths (see Figs. 6D & 6E for example);  
18.	wherein the substrate comprises a laminate of nitrocellulose (i.e., “a nitrocellulose polymer 900 (dashed line) bonded to a polycarbonate microfluidic chip 901” ¶ 0090) and a hydrophobic support layer (i.e., “the adhesive layer 303 includes a hydrophobic inner layer” ¶ 0072);
19.	wherein the binding member in the capture zone in each fluid flow path in the plurality of parallel fluid flow channels is an immobilized binding member (¶ 0032);
2.	wherein each fluid control feature in the plurality of fluid control features is in a flow rate control zone disposed downstream of the sample receiving zone (see Figs. 3, 6 & 9); and
4.	wherein the flow rate control zone is disposed between the sample receiving zone and the label zone (see Fig. 6D for example).  

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sullivan et al. (US 2017/0248573) in view of Del Galdo et al. (US 2012/0015368).
Regarding claim 22, although Sullivan et al. teach the detectable species is a europium bead (i.e., “antibody functionalized fluorescent Europium chelate nanoparticles” ¶ 0089, the reference does not explicitly teach the nanoparticle is a bead.

Del Galdo et al. teach an immunoassay device, comprising: 
a substrate comprised of a plurality of fluid flow channels, each fluid flow channel comprising a fluid flow path on the substrate (see Fig. 17 for example); 
a plurality of fluid flow control features disposed on the substrate (e.g., porous test strip ¶ 0225, antibodies at position S ¶ 0344); 
a single sample receiving zone positioned on the substrate (see Fig. 17 for example) to distribute a portion of a sample deposited thereon to each fluid flow channel in the plurality of fluid flow channels; 
a label zone (e.g., position T) in each of the fluid flow paths (see Fig. 17 for example); and  
a capture zone (e.g., position C) downstream of the label zone in each of the fluid flow paths (see Fig. 17 for example), 
wherein the label zone, the capture zone, or both the label zone and the capture zone are comprised of an n x m array of discrete dots, where n is greater than or equal to one (1) and m is greater than or equal to zero (0), wherein when m is greater than zero each dot in the an n x m array is separated from an adjacent dot by a distance x, and wherein each dot is comprised of a reagent comprising a binding member (e.g., biomarker protein spots ¶ 0331, 0335-0336+; “At position T, there is a defined quantity of biomarker protein immobilized on the test strip. This is the same biomarker protein that binds the antibody deposited at position S. At position C, there is another immobilized protein, an antibody immunoreactive to the anti-biomarker protein antibody located at the S position” ¶ 0344); and 
wherein the plurality of fluid flow paths comprises between 3-50 fluid flow paths (see Fig. 17);
wherein the substrate comprises a laminate of nitrocellulose and a hydrophobic support layer (¶ 0205, 0225);
wherein the reagent in the capture zone in each fluid flow path in the plurality of fluid flow paths is an immobilized binding member that binds a conjugate comprised of a detectable species and an antibody (¶ 0344);
wherein the detectable species is a europium bead (¶ 0193, 0218, 0222+); and
wherein each fluid control feature in the plurality of fluid control features is in a flow rate control zone disposed downstream of the sample receiving zone (see Fig. 17 & ¶ 0344).  
Id. at ___, 82 USPQ2d at 1396.  

Response to Arguments
Applicant's arguments filed 09/08/2020 have been fully considered but they are not persuasive.
Drawings objection has been withdrawn.
In response to the Applicant’s argument that Sullivan et al. fail to teach wherein each parallel fluid flow channel is separated from an adjacent parallel fluid flow channel by a substrate-devoid gap, and wherein the substrate-devoid gaps form side channels that are impermeable to fluid flow, Examiner disagrees.  Sullivan et al. teach, among other things, a substrate (¶ 0085, 0089-0090+) comprised of a plurality of parallel fluid flow channels (see i.e., “The embodiments of FIGS. 6D and 6E include a series of parallel channels” ¶ 0086; see also annotation in Fig. 6C for example), each fluid flow channel comprising a fluid flow path on the substrate (see annotated arrow paths shown in Fig. 6C; see also Figs. 6D-6E & ¶ 0086), wherein each parallel fluid flow channel is separated from an adjacent parallel fluid flow channel by a substrate-devoid gap (it is noted that a portion of the parallel channels, such as side channels 
In response to the Applicant’s argument to “single shared restricting region” & “single sample receiving zone”, these limitations (region, zone) are sufficiently broad to have properly read on by the device of Sullivan et al.  
Examiner suggests adding structural elements of the channels, region, zone.
Applicant is thanked for their thoughtful amendments to the claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEAN KWAK whose telephone number is (571)270-7072.  The examiner can normally be reached on M-TH, 5:30 am - 3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JILL A. WARDEN can be reached on (571) 272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/DEAN KWAK/Primary Examiner, Art Unit 1798                                                                                                                                                                                                        
DEAN KWAK
Primary Examiner
Art Unit 1798